Citation Nr: 1703735	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  13-16 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus, to include as secondary to bilateral hearing loss.

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for a right foot disorder.

6.  Entitlement to service connection for a right ankle disorder.

7.  Entitlement to service connection for a left foot disorder.

8.  Entitlement to service connection for a left ankle disorder.




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard from January 1974 to July 1994, with active duty from June 1974 to October 1974, from June 1978 to September 1978, and from February 1984 to April 1985.

This appeal is before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which, in pertinent part, denied service connection for bilateral hearing loss, bilateral tinnitus, a neck disorder, a back disorder, a bilateral ankle disorder, and a bilateral foot disorder.

On December 12, 2016, VA received a VA form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) from the Veteran designating the Disabled American Veteran's as his Accredited Representative.  As this change of representative was received more than 90 days after the Certification of Appeal to the Board and was not accompanied by a Motion for Change of Representation, for the purposes of this appeal, the Veteran's Accredited Representative remains The American Legion.  



The issues of service connection for a left foot disorder and a left ankle disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the evidence does not show that the Veteran's bilateral hearing loss was incurred in or resulted from his active duty service, or manifested within one year from the date of separation.

2.  The weight of the evidence does not show that the Veteran's bilateral tinnitus was incurred in or resulted from his active duty service, manifested within one year from the date of separation, or was caused by or worsened beyond its normal progression due to any service-connected disability.

3.  The evidence does not demonstrate that the Veteran's neck disorder had an onset during or is etiologically related to his active duty service.

4.  The evidence does not demonstrate that the Veteran's back disorder had an onset during or is etiologically related to his active duty service.

5.  The evidence does not demonstrate that the Veteran's right foot disorder had an onset during or is etiologically related to his active duty service.

6.  The evidence does not demonstrate that the Veteran's right ankle disorder had an onset during or is etiologically related to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a), 3.385 (2016).

2.  The criteria for service connection for bilateral tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a), 3.310 (2016).

3.  The criteria for service connection for a neck disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

4.  The criteria for service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

5.  The criteria for service connection for a right foot disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

6.  The criteria for service connection for a right ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA's duty to notify was satisfied by a letter on May 8, 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.

Also, the Veteran was provided an audiological VA examination in April 2013.  This examination and its associated report are adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's bilateral hearing loss and tinnitus claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

However, VA examinations were not obtained in connection with the service connection claims for neck, back, right foot, and right ankle disorders.  As discussed below, there is no competent or credible medical or lay evidence establishing an in-service incurrence or suggesting a nexus between the disorders and service, or any other evidence that would warrant obtaining a medical nexus opinion.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).



Additionally, where a veteran served 90 days or more of active service, and certain chronic disease, including arthritis (also called spondylosis and stenosis) and organic diseases of the nervous system such as sensorineural hearing loss and tinnitus, become manifest to a degree of 10 percent or more within one year after the date of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

As bilateral hearing loss, tinnitus, and cervical spondylosis and stenosis are "chronic diseases" listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic disease" in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may be also granted only for disability resulting from disease or injury incurred or aggravated while performing active duty training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.  However, the presumption provisions of 38 C.F.R. §§ 3.307 and 3.309, as well as the presumptions of soundness and aggravation, are inapplicable to periods of ACDUTRA and INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010); Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  Thus, such provisions are not applicable in this case.

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any increase in the severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disability, will be itself service-connected.  38 C.F.R. § 3.310(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.


A.  Bilateral Hearing Loss and Tinnitus

With respect to hearing loss, impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be service connected.  Id. at 159.

The Veteran contends that his bilateral hearing loss "could be" associated with service as a result of performing duties in and around aircrafts, specifically piloting helicopters for 10 years as an aviator.  See VBMS, 3/14/11 Statement in Support of Claim.  In his June 2013 VA Form 9, he stated that "aircraft exposure [was] the only rationale [he could] connect with the loss of hearing."  He also noted that aviators were more scrutinized than other military occupational specialties (MOS), but then stated that the audiological exams "could be passed without much difficulty."

The Veteran provides conflicting statements regarding the onset of his bilateral tinnitus. In a March 2011 statement, he stated that the "ringing in [his] ears did not surface until three years ago."  He then stated that he could not associate his tinnitus with any post-service employment and thus associated it with service.  However, in the June 2013 VA Form 9, he reported occasions of intermittent ringing in his ears when exposed to loud noises during service, which lasted for hours to a few days until the next time he was exposed to such noise.  He also stated that ringing in his ears had not stopped in over five years.

The Veteran's DD Forms 214 reflect that he was a payroll clerk from June 1974 to October 1974, in the infantry from June 1978 to September 1978, and an aviation officer from February 1984 to April 1985.

Service treatment records include a January 1974 enlistment examination, at which time the Veteran denied ear trouble and hearing loss, and was found to have normal clinical evaluations of the ears and drums.  The results of puretone testing revealed as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
-5 (5)
N/A
0 (5)
LEFT
5 (20)
0 (10)
-5 (5)
N/A
0 (5)

See VBMS, 9/18/14 STR (93 pages), p. 21, 23-24.  There was no audiological examination done at the end of this term of active duty.

A June 1978 examination reflects normal clinical evaluations of the ears and drums, that the Veteran denied ear trouble and hearing loss.  The results of puretone testing revealed as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
5
N/A
10
LEFT
15
5
5
N/A
10

See id. at 26-27, 29.  There was no audiological examination done at the end of this second term of active duty.

Subsequent National Guard examinations while the Veteran was not on active duty all reflect that the Veteran denied ear trouble and hearing loss, and was found to have normal clinical evaluations of the ears and drums.  The February 1982 results of puretone testing revealed as follows:



HERTZ

500
1000
2000
3000
4000
RIGHT
15
5
0
5
5
LEFT
10
5
10
10
5

See id. at 35.  The September 1982 results of puretone testing revealed as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
10
10
LEFT
10
5
0
15
0

See id. at 40.  The October 1983 results of puretone testing revealed as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
5
5
10
5
LEFT
15
15
5
10
5

See id. at 50.  At this examination, the Veteran was noted to have high frequency hearing loss in the left ear, which was nonprogressive.

During the third term of active service, the Veteran continued to be found to have normal clinical evaluations of his ears and drums.  See id. at 91.  August 1984 results of puretone testing revealed as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
5
10
10
5
LEFT
15
10
10
5
5

See id. at 58.  In November 1984, the results of puretone testing were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
0
5
10
10
LEFT
10
10
0
5
10

See id. at 77.  The last examination in March 1985 revealed puretone testing results as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
0
10
5
LEFT
5
0
0
5
10

See id. at 92.

After the Veteran's last period of active service, which ended in April 1985, he continued to have annual examinations, and continued to deny any ear trouble and hearing loss.  In May 1986, a little after one year from separation from his last period of active duty, the results of puretone testing were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
0
0
5
5
LEFT
10
0
0
5
20

See VBMS, 9/18/14 STR (46 pages), p. 11-12.  In April 1987, the results of puretone testing revealed as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
0
0
5
LEFT
5
0
0
0
5

See id. at 20.  In May 1989, puretone testing results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
10
5
0
10
LEFT
10
5
0
10
20

See id. at 30.  In April 1990, the results of puretone testing revealed as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
0
5
10
LEFT
10
5
0
5
10

See id. at 35.  In May 1991, puretone testing results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
5
5
LEFT
5
5
0
0
10

See 9/18/14 STR (93 pages) at 16.  The last audiological examination included in the service treatment records is dated May 1992, which reflect puretone testing results as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
5
0
5
5
LEFT
10
5
0
0
10

See id. at 7.

In December 2008, the Veteran presented to establish VA care.  He stated that he was a retired state trooper, reported no new hearing problems, and stated that his only concern was obtaining a knee brace for his left knee.  See Virtual VA, 3/18/13 CAPRI, p. 42.

An April 2013 VA examination report indicates review of the Veteran's claims file, recounts his history, and recites his complaints.  The Veteran reported exposure to small arms, grenades, and helicopter noise while in the Army; post-service noise exposure while he was in law enforcement and participated in weapons-qualifying examinations with hearing protection; and occasional hunting and recreational firearms use when he was younger, as well as typical home lawn equipment noise.  The results of puretone testing revealed as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
25
30
30
50
LEFT
30
30
30
40
60

The examiner diagnosed the Veteran with bilateral sensorineural hearing loss and opined that his hearing loss was less like than not to have been caused by or a result of an event in military service.  He explained that all of the in-service hearing tests from January 1974 to March 1985 indicated normal thresholds from 500 to 4000 Hz bilaterally.  Although the October 1983 hearing test indicated mild hearing loss in the left ear at 6000 Hz, the examiner stated that this test occurred outside of an active duty period, that an earlier non-active duty test in February 1982 indicated normal threshold at 6000 Hz, and that the remainder of the tests from that period indicated normal thresholds at 6000 Hz in the left ear.  Additionally, he noted that the May 1986 audiological test, which was performed about one year after the last active duty period, indicated normal thresholds from 500 to 6000 Hz bilaterally.  Although there were instances of mild hearing loss bilaterally at 6000 Hz, he noted that the remaining audiological tests from April 1987 to May 1992 all indicated normal thresholds from 500 to 4000 Hz bilaterally.  As such, the examiner acknowledged that the Veteran would have been exposed to hazardous noise based on his MOS during service, but that there was no indication of permanent hearing loss for any active duty period and no indication of any significant threshold shift during his active duty periods.

At the April 2013 VA examination, the Veteran also reported recurrent tinnitus, which was intermittent since active service and which became constant in the early 2000s.  He attributed tinnitus to the "many hours of flightline and aircraft noise exposure."  The examiner opined that the Veteran's tinnitus was at least as likely as not a symptom associated with hearing loss, as the Veteran had a diagnosis of clinical hearing loss and tinnitus was known to be a symptom associated with hearing loss.  However, he did not provide an opinion as to whether the Veteran's tinnitus was caused by or related to in-service noise exposure.

Based upon the evidence of record, the Board finds that the Veteran's bilateral hearing loss and tinnitus are not etiologically related to his in-service noise exposure.

As an initial matter, the Veteran has a current diagnosis of bilateral hearing loss and current complaints of tinnitus.  A veteran satisfies the current disability requirement if he has such disability at any time during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The April 2013 VA puretone test results revealed that the Veteran has hearing loss for VA purposes.  See 38 C.F.R. § 3.385.

The Board acknowledges the Veteran's contentions that he was exposed to hazardous noise while in service.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  As such, the Veteran is competent to establish that he experienced noise exposure while serving in the infantry and as an aviation officer.  Additionally, the April 2013 VA examiner stated that the Veteran would have been exposed to hazardous noise based on his MOS.  As there is no evidence to the contrary in the record, the Board finds the Veteran's contentions regarding noise exposure to be credible and that the Veteran experienced some level of noise exposure while in service.

Furthermore, the Board acknowledges the Veteran's contentions that his bilateral hearing loss and tinnitus are related to in-service noise exposure.  Lay evidence may be competent to establish medical etiology or nexus (Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)), but VA can give lay evidence whatever weight to which it concludes the evidence is entitled.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  In this case, the Veteran is merely speculative as to whether his bilateral hearing loss is related to the in-service noise exposure.  He stated that it "could be" associated and that "aircraft exposure [was] the only rationale [he could] connect" with the hearing loss.  Regardless, he is not competent to make such a determination concerning his bilateral hearing loss or tinnitus, which is medical in nature.  See Jandreau, 492 F.3d at 1372.  As such, the Board finds the Veteran's statements regarding etiology to have no probative value.

The Board notes that the only competent and probative opinion regarding whether the Veteran's bilateral hearing loss is related to active duty service is that of the April 2013 VA examiner, who had appropriate medical expertise, thoroughly reviewed his file, and examined the Veteran.  After reviewing the claims file, he stated that there was no indication of permanent hearing loss or of any significant threshold shift during the Veteran's active duty periods.  As such, he opined that the Veteran's bilateral hearing loss was less likely than not to have been caused by or a result of service.

The bases of the VA examiner's opinions are consistent with the evidence of record.  The Veteran's service treatment records reflect normal hearing at his separation throughout his National Guard service.  While he did have one audiological test reflecting mild hearing loss in the left ear at 6000 Hz, it appeared to be an anomaly as subsequent tests were normal.  Additionally, the medical evidence does not reflect any complaint or treatment of hearing loss while in service or post-service.  While the Veteran complained of his left knee when establishing VA care in December 2008, he did not report any hearing loss.  Moreover, there is no competent evidence, such as a medical opinion, contradicting the report of the April 2013 VA examiner or otherwise supporting the Veteran's claim, and the Veteran has not identified any such evidence.

Furthermore, there is no evidence of the Veteran's bilateral sensorineural hearing loss manifesting to a compensable degree within one year of service.  He did not meet the auditory threshold to be found to have an impaired hearing disability for VA purposes until the April 2013 VA examination, about 28 years after separation from the last period of active service and about 19 years after separation from his National Guard service.  See 38 C.F.R. § 3.385.  In fact, the May 1986 audiological examination reflects normal puretone testing results.  Therefore, service connection for bilateral hearing loss is not warranted under a direct or presumptive basis, or by continuity of symptomatology.  38 C.F.R. §§ 3.307(a)(3), 3.309(a); Walker, supra.

Moreover, the Veteran's reports of the onset of tinnitus have been inconsistent and contradictory.  In his own statements, he reported that the ringing did not start until around 2008, but then in his VA Form 9 noted an onset of intermittent ringing since service.  The Board acknowledges the Veteran's contentions of occasions of intermittent ringing in his ears when exposed to loud noises during service.  However, he stated that they resolved, whether within hours or a few days, and only returned with other noise exposure.  Additionally, both service treatment records and post-service VA treatment records reveal no complaints, findings, treatments, or diagnoses of tinnitus.  The first indication of tinnitus is with the filing of his claim in May 2009.

In light of the evidence provided by the Veteran, the Board finds that the evidence does not show that the Veteran had tinnitus during service or for many years thereafter.  In fact, the Veteran does not complain about his tinnitus until the filing of his claim.  While the Board acknowledges that tinnitus is subjective, it finds that the Veteran's statement that he has had chronic tinnitus since service is not credible.  The Board makes no judgment as to whether the Veteran's lack of credibility with respect to his statements is the result of impaired memory, exaggerations of the facts, or deceit.  However, the stark inconsistencies alone are sufficient to render the statements of no evidentiary weight regardless of the underlying reasons for the inconsistencies.  As a result, service connection for tinnitus is not warranted under a direct or presumptive basis, or by continuity of symptomatology.  38 C.F.R. §§ 3.307(a)(3), 3.309(a); Walker, supra.

The Board acknowledges that the April 2013 VA examiner did not opine as to whether the Veteran's tinnitus was related to his in-service noise exposure.  However, the Board finds that there is no indication that his reported tinnitus may be associated with service as the Veteran is inconsistent as to onset, and there is no credible or competent evidence as to in-service incurrence.  As such, a VA examination or opinion is not necessary in order to decide the Veteran's tinnitus claim.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Board notes the April 2013 VA opinion that the Veteran's tinnitus was at least as likely as not a symptom associated with his hearing loss.  However, in this case, tinnitus may not be service-connected as secondary to bilateral hearing loss.  Under a secondary service connection basis, the claim of entitlement to service connection for tinnitus is inherently based on entitlement to service connection for hearing loss.  However, since service connection for bilateral hearing loss has been denied herein, there is no legal basis for a grant of service connection for tinnitus as proximately due to or a result of bilateral hearing loss.

Therefore, the evidence weighs against a finding that either bilateral hearing loss or bilateral tinnitus began during service, is related to in-service noise exposure, or is related to service in any other way.  Accordingly, service connection for bilateral hearing loss and bilateral tinnitus must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

B.  Neck and Back Disorders

The Veteran contends that the 1984 motorcycle accident while on active duty also injured his neck and lower back when his head made impact with the pavement.  See 3/14/11 Statement in Support of Claim.  He acknowledged that the treatment records after the accident do not reflect an examination or evaluation of the spine and stated that he did not complain of his neck and back injuries at the time of the accident due to the other more severe injuries.  In his June 2013 VA Form 9, he noted that he endured the pain in order to complete flight training and to remain on flight status for the remainder of his career.

Service treatment records reflect that the Veteran consistently denied swollen or painful joints; arthritis, rheumatism, or bursitis; bone, joint, or other deformity; and recurrent back pain both before and after the 1984 accident.  He also consistently was found to have normal clinical evaluations of the spine.

Service treatment records reflecting treatment for the August 1984 motorcycle accident reveal that the Veteran complained of left shoulder, left collar bone, and left knee pain; and was assessed with a fractured clavicle.  See 9/18/14 STR (93 pages) at 62.  He was also diagnosed with a Hoffa fracture of the left lateral femoral condyle without artery or nerve involvement, and underwent an arthroscopy and open reduction internal fixation in September 1984.  See id. at 64.  Records do not reflect any complaints of or any indication of issues regarding the Veteran's neck or back.

Even when the Veteran presented to VA to establish medical care in December 2008, he stated that his only concern was obtaining a knee brace for his left knee.  See 3/18/13 CAPRI at 42.

The evidence demonstrates that the Veteran did not complain of any neck or back pain until May 2009, which is reflected in private treatment records from May 2009 to December 2009.  In May 2009, the Veteran complained of bilateral upper extremity numbness and tingling, and noted that he had been working on cutting up several large trees in his yard on a daily basis.  An x-ray of the cervical spine revealed degenerative changes and loss of disc height.  He was assessed with an overuse injury and degenerative changes of the cervical spine with possible disc herniation and bilateral paraesthesias.  See VBMS, 3/14/11 Private Treatment Records, p. 1.  In June 2009 magnetic resonance imaging (MRI) revealed degenerative disc changes of the C5-6 and C6-7 with moderate spondylosis and disc bulging, canal narrowing with at least a mild degree of cord impingement, and no definite disc herniation identified.  See id. at 7.  Subsequently, he received physical therapy for the neck, as well as cervical epidural steroid injections.  He also complained of moderate to severe neck and back pain, stating that the pain had been present from 1984.  An x-ray of the cervical spine revealed cervical osteophytes at C5-6, anterolisthesis of the C4 on C5, degenerative disc disease (DDD) at multiple levels, and stenosis most likely at C5-6.  An x-ray of the lumbar spine showed no scoliosis, normal lordosis, no scar, no paravertebral tenderness, no asymmetric pelvis, decreased range of motion, no pain with extension or rotation, no sacroiliac tenderness, and normal station.  The impression was of cervical stenosis, DDD, and spondylosis, but no impression, diagnosis, or assessment was made of the low back.  See id. at 11-13.

VA treatment records from May 2011 and September 2011 reflect complaints of chronic and debilitating neck pain and an assessment of a cervical disc herniation with radiculopathy.  See 3/18/13 CAPRI at 6, 26-27.

A May 2012 VA treatment record reflects that the Veteran had an L4 compression fracture.  See id. at 1.

After review of all of the evidence of record, lay and medical, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for neck and back disorders.

As an initial matter, the Board finds that the Veteran has current diagnoses of cervical stenosis, DDD of the cervical spine, cervical osteophytes, and spondylosis.  Additionally, the Veteran was diagnosed with an L4 compression fracture in May 2012.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

However, there is no evidence of cervical stenosis or spondylosis manifesting to a compensable degree within one year of service.  The earliest diagnoses of such were in June 2009, which was about 24 years after separation from the Veteran's last period of active duty service.  Therefore, the Veteran does not qualify for presumptive service connection for cervical spondylosis or stenosis under 38 C.F.R. §§ 3.307(a)(3) and 3.309(a).

Additionally, the Board finds that the evidence does not demonstrate an in-service incurrence of the Veteran's current neck and back disorders.  Although the Veteran contends that he injured his neck and lower back in his August 1984 in-service motorcycle accident, there is no evidence of any complaints, treatments, or diagnoses of any neck or back disorders after the accident or any time during active duty service.  While the Veteran complained of left shoulder, left collar bone, and left knee pain when receiving emergency treatment for injuries due to the accident, at no point in time immediately after the accident or otherwise did he complain of any neck or back pain.  In fact, the Veteran consistently and repeatedly, both before and after the accident, denied any neck and back pain or issues, and was found to have normal clinical evaluations of the spine.

Alternatively, the Board has also considered chronicity in service and continuity of symptomatology of a neck or back disorder after separation and has found that the evidence of record does not demonstrate either.  See 38 C.F.R. § 3.303(b); see also Walker, 708 F.3d at 1331.  The Veteran contends that his neck and back pain began during service and continues today.  However, the evidence of record does not reflect any complaints, treatments, or diagnoses of any kind for a neck or back disorder or symptoms during service at any point in time, and the Veteran was consistently found to have normal evaluations of the spine.  Furthermore, despite having opportunities to report neck and/or back pain at various times during service, and even in between periods of active duty service, the evidence does not corroborate the Veteran's contentions of continuous neck and back pain as there is no indication of a neck or back disorder until the Veteran's May 2009 claim for neck and back disorders.  In fact, even when he presented to establish post-service VA care in December 2008, 23 years after separation from the last period of active duty, he stated that his only concern was his left knee.  It was not until May 2009, after he filed his claims, that he complained of neck pain; and not until September 2009 that he began complaining of back pain.  As a result, the Board finds that the evidence does not demonstrate chronic symptomatology during service or continuous symptomatology since separation.

The Board acknowledges the Veteran's contentions that his current neck and back disorders are related to his active duty service.  Lay evidence may be competent to establish medical etiology or nexus (Davidson, 581 F.3d at 1316), but VA can give lay evidence whatever weight to which it concludes the evidence is entitled.  Waters, 601 F.3d at 1278.  Additionally, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau, 492 F.3d at 1376-77 (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

In this case, although the Veteran is competent to report neck and back pain, as a layperson, he is not competent to opine as to the cause of such, especially given the different types and causes of musculoskeletal disorders and the amount of time that passed since his 1984 motorcycle accident.  As such, the Board finds that the Veteran's currently diagnosed neck and back disorders appear to have first manifested after separation from service.

Therefore, the evidence weighs against a finding that the Veteran's neck and back disorders were incurred in or are related to active duty service.  Accordingly, service connection must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

C.  Right Foot and Ankle Disorders

The Veteran contends that he has had general foot and ankle pain since his 1984 motorcycle accident.  In the June 2013 VA Form 9, he noted that his ankles had not been the same since the accident and that he had complained of foot issues soon after the in-service knee procedure.

Service treatment records reflecting treatment for the August 1984 motorcycle accident reveal that the Veteran complained of left shoulder, left collar bone, and left knee pain; and was assessed with a fractured clavicle.  See 9/18/14 STR (93 pages) at 62.  He was also diagnosed with a Hoffa fracture of the left lateral femoral condyle without artery or nerve involvement, and underwent an arthroscopy and open reduction internal fixation in September 1984.  See id. at 64.  In April 1985, the Veteran was put on physical profile for a painful left foot until July 1985, but not for the right foot.

However, service treatment records do not reflect any complaints or any indication of issues regarding the Veteran's right foot or ankle.  In fact, the Veteran consistently denied swollen or painful joints; arthritis, rheumatism, or bursitis; bone, joint, or other deformity; lameness, or foot trouble both before and after the 1984 accident.  He also consistently was found to have normal clinical evaluations of the feet and lower extremities.

Additionally, private treatment records reflect that x-rays revealed some degenerative changes in the ankle.  See VBMS, 1/15/08 Private Treatment Records, p. 9.  However, the Board notes that although the record does not specify which ankle was being evaluated, the Veteran specifically stated in his VA Form 21-4142 that this doctor treated him for his left leg and knee.  There is no other indication of any complaints, treatments, or diagnoses of any right foot or ankle disorders.

Even when the Veteran presented to VA to establish medical care in December 2008, he stated that his only concern was obtaining a knee brace for his left knee.  See 3/18/13 CAPRI at 42.

After review of all of the evidence of record, lay and medical, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for right foot and ankle disorders.

As an initial matter, the Board finds that the evidence of record does not reflect current disabilities involving the Veteran's right foot or ankle.  In fact, there have been no medical records documenting complaints, treatments, or diagnoses involving the right foot or ankle at any time.

Additionally, the Board finds that the evidence does not demonstrate an in-service injury or diagnosis involving the right foot or ankle.  Although the Veteran contends that he injured his right foot and ankle in his August 1984 in-service motorcycle accident, there is no evidence of any complaints, treatments, or diagnoses of any right foot or ankle disorders after the accident or any time during active duty service.  While the Veteran complained of left shoulder, left collar bone, and left knee pain when receiving emergency treatment for injuries due to the accident, at no point in time immediately after the accident or thereafter did he complain of any right foot or ankle pain.  In fact, the Veteran consistently and repeatedly, both before and after the accident, denied any lower extremity pain or issues, and was found to have normal clinical evaluations of the foot and lower extremities.  Although he was placed on physical profile for left foot pain in April 1985, there is no evidence of any problems with his right foot or ankle during active duty service.

The Board acknowledges the Veteran's contentions that his claimed right foot and ankle disorders are related to his active duty service.  Lay evidence may be competent to establish medical etiology or nexus (Davidson, 581 F.3d at 1316), but VA can give lay evidence whatever weight to which it concludes the evidence is entitled.  Waters, 601 F.3d at 1278.  Additionally, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09 (concerning varicose veins); see also Jandreau, 492 F.3d at 1376-77 (a dislocated shoulder); Charles, 16 Vet. App. at 374 (tinnitus); Falzone, 8 Vet. App. at 405 (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert, 21 Vet. App. at 462 (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

The Veteran is competent to report right foot and ankle pain.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  As there is no competent, credible, and probative evidence of a diagnosis of a right foot or ankle disorder, the Board finds that a preponderance of the evidence is against the presence of such at any time pertinent to this appeal.  Accordingly, the Board concludes that service connection for right foot and ankle disorders is not warranted.  See Brammer, 3 Vet. App. at 225.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for bilateral tinnitus, to include as secondary to bilateral hearing loss, is denied.

Entitlement to service connection for a neck disorder is denied.

Entitlement to service connection for a back disorder is denied.

Entitlement to service connection for a right foot disorder is denied.

Entitlement to service connection for a right ankle disorder is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

Under 38 C.F.R. § 3.159(c)(4), in a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  (A) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (B) establishes that the veteran suffered an event, injury or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury or disease in service or with another service-connected disability.

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In this case, the Veteran contends that he has had left foot and ankle pain since his 1984 motorcycle accident.  In the June 2013 VA Form 9, he stated that the accident damaged his left boot such that it became unusable; that he experienced pain primarily in the left ankle, which was the same leg as the knee injury; and that he focused on rehabilitating the left knee as that was the most painful.  He also noted that his ankles had not been the same since the accident and that he complained of foot issues soon after the in-service knee procedure.  In fact, he was placed on physical profile for a painful left foot in April 1985.  See 9/18/14 STR (46 pages) at 5.

Additionally, private treatment records reflect that x-rays revealed some degenerative changes in the ankle.  See VBMS, 1/15/08 Private Treatment Records, p. 9.  Furthermore, an MRI of the left foot revealed some suggestion of an exostosis at the base of the third metatarsal that extended towards the second metatarsal with bone hypertrophy and sclerosis due to its apposition against the second metatarsal.  The physician then stated that the evidence suggested metatarsal head osteonecrosis (Freiberg's infarction), although bridging osteophytes was possible although less likely.  See id. at 17-18.

As such, post-service treatment records reflect left foot and ankle disabilities, and an in-service accident which resulted in injury to the left leg has been established.  Additionally, service treatment records corroborate his statements regarding pain in his left foot, which indicate that the Veteran may have had continuous lower extremity pain during service.  However, no VA examination was obtained to address the etiology of the Veteran's current left foot and ankle.  See McLendon, 20 Vet. App. at 83.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional medical evidence relevant to the Veteran's claims that may have come into existence in the interim.

2.  Afford the Veteran an opportunity to attend a VA examination by an appropriately qualified examiner to determine the nature and etiology of the Veteran's claimed left foot and left ankle disorder(s).  All test and studies deemed necessary shall be performed.  The examiner should be provided with the Veteran's claims file, including a copy of this remand.  The examiner shall offer an opinion as to the following questions:

a)  What are the Veteran's current left foot and/or left ankle disabilities, if any?  In so doing, the examiner should address the private 2002 ankle x-ray and resulting impressions, assessments, and diagnoses; and private 2003 foot x-rays and MRI, and resulting impressions, assessments, and diagnoses.

b)  If a left foot disorder and/or left ankle disability is/are diagnosed, is it at least as likely as not (at least a 50 percent probability) that such disorder(s) was/are incurred in, caused by, or related to active duty service, specifically the August 1984 motorcycle accident?

The examiner should make all attempts to provide a nexus opinion based on the factual basis provided.  All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  The AOJ shall then readjudicate the issues of entitlement to service connection for a left foot disorder and for a left ankle disorder.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and give the Veteran an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



__________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


